DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, Inoue ‘779, teaches endoscope objective optical system including positive and negative refractive and lenses, but fails to satisfy the conditional expressions (1), (2), (3), and (5);
1.95<ndCLn (1);     35<∆vdCL (2)
1.1<fL2/ft<1.6 (3);   -7<R1/ft<-3.6 (5)
where;
ndCLn denotes a refractive index of d line (wavelength of 587.6 nm) of a negative lens in the cemented lens,
∆vdCL denotes a difference between an Abbe number of a positive lens and an Abbe number of the negative lens in the cemented lens,
ft denotes a focal length of an entire system of the objective optical system,
fL2 denotes a focal length of the positive single lens of the rear group, and
R1 denotes a curvature radius of an object side surface of the positive single lens, as specifies in independent claim 1.
	Claims 2-20 are allowed by virtue of their dependency to the above allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such

Contact
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/jnterviewpractjce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482